In a certiorari proceeding brought to recover the amount of taxes paid pursuant to a Sales Tax Law from which petitioner was exempt, order denying motion of appellant to dismiss the proceeding reversed on the law, without costs, motion granted and proceeding dismissed, without costs. No timely application for refund was made pursuant to the provisions of section 10 of New York City Local Law No. 20 of 1934 (published as No. 21), as amended. (Rock Island, etc., R. R. v. United States, 254 U. S. 141; Balto. & Ohio R. R. v. United States, 260 id. 565; Kings County Savings Institution v. Blair, 116 id. 200, 205.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.